UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-7150


RONALD MCCLARY,

                     Plaintiff - Appellant,

              v.

NURSE DESANIS,

                     Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:15-ct-03230-D)


Submitted: January 24, 2018                                       Decided: January 29, 2018


Before WILKINSON, DUNCAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald McClary, Appellant Pro Se. Charles Houston Foppiano, Gary Adam Moyers,
BATTEN LEE, PLLC, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald McClary appeals the district court’s order denying relief on his 42 U.S.C.

§ 1983 (2012) complaint. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. McClary v. DeSanis,

No. 5:15-ct-03230-D (E.D.N.C. Aug. 21, 2017). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            2